Citation Nr: 0112779	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  95-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection on a secondary basis 
for low back disability.

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right shoulder, Muscle Group III, with 
retained foreign bodies, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for residuals of 
gunshot wounds of the left arm, currently evaluated as 30 
percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
March 1953.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This 
case was remanded by the Board in November 1997 for further 
development; it was returned to the Board in February 2001.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disability was not caused or 
chronically worsened by service-connected disability.

3.  The veteran is right handed.

4.  The residuals of the veteran's shell fragment wounds of 
the right shoulder, Muscle Group III, with retained foreign 
bodies, are manifested primarily by moderately severe damage 
to Muscle Group III, with right shoulder pain and some 
weakness, but with no more than moderate loss of right 
shoulder motion, and with no fibrous union, nonunion or loss 
of head of the right humerus.

5.  The residuals of the veteran's gunshot wounds of the left 
arm are manifested by severe muscle damage, with left 
shoulder pain and some weakness, but with no fibrous union, 
nonunion or loss of head of the left humerus.

6.  The veteran is 69 years of age and has completed the 11th 
grade.

7.  The veteran has training as a tile setter and has worked 
as a manual laborer; he last worked full-time in January 
1994.

8.  The veteran's service-connected disabilities are not 
severe enough to effectively preclude all forms of 
substantially gainful employment consistent with his 
educational background and work experience.
 

CONCLUSIONS OF LAW

1.  Low back disability is not proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown , 7 Vet. App. 439, 448 (1995).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds of the right shoulder, 
Muscle Group III, with retained foreign bodies, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5201, 5202; § 4.73, Diagnostic Code 
5303 (2000).

3.  The criteria for a rating in excess of 30 percent for 
residuals of gunshot wounds of the left arm have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71, Diagnostic Codes 5201, 5202; § 4.73, Diagnostic Codes 
5303, 5304, 5305, 5306 (2000).

4.  The criteria for entitlement to a total rating based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In February 2001, the RO reviewed the veteran's claims and 
concluded that no further development under the VCAA was 
required.  The record reflects that the veteran has been 
informed of the applicable laws and regulations pertaining to 
his claims, including the requirements for a higher 
evaluation for his right shoulder and left arm disabilities.  
The record also reflects that the veteran has been provided 
with current VA examinations of his disabilities.  There is 
no outstanding evidence which should be obtained.  In sum, 
the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA. 

I.  Service connection 

Factual background

Of record is the report of a July 1953 VA examination which 
documents that the veteran reported experiencing no back 
symptoms.  Physical examination did reveal the presence of a 
mild postural defect in the thoracic region.

On file is an Application for Hospital Treatment or 
Domiciliary Care dated in January 1954, which notes that the 
veteran reported experiencing back pain.  Physical 
examination disclosed the presence of muscle spasm over the 
paravertebral thoracic area, with some tenderness over the 
lower thoracic area.  The veteran was diagnosed with myositis 
of the thoracic area, rule out arthritis.

On VA examination in May 1983, the veteran complained of 
shoulder weakness.  On physical examination, the veteran 
displayed normal range of elbow, wrist and hand motion, and 
substantially full range of motion of both shoulders.

In a December 1983 statement, William H. McGill, D.O., noted 
that the veteran reported upper extremity pain with exertion, 
diminished grasp and pinch, and loss of strength, 
particularly in the right upper extremity.  Range of shoulder 
motion was normal, although the veteran reported pain.  Pinch 
was normal, bilaterally, but hand grip was diminished on the 
left.  Dr. McGill concluded that the veteran's disabilities 
were progressive and that the veteran's upper extremity 
strength, particularly on the left, was diminished.  In a 
January 1984 statement, Dr. McGill concluded that the 
veteran's service-connected disabilities had resulted in 
decreased strength, loss of grasp and pinch, and diminished 
fine coordination of the upper extremities.

On file are private medical records for July 1985 to October 
1991, which include X-ray studies of the lumbar spine dated 
in July 1985, June 1988 and March 1990, all of which 
essentially document the presence of osteoarthritis to 
varying degrees.  The treatment records also document the 
veteran's complaints of low back pain and note that he 
exhibited weakness of his upper extremities.

On file is an Employer's Basic Report of Injury dated in June 
1990, which discloses that the veteran experienced a low back 
strain in June 1990.  The report documents the veteran's 
contention that he sustained the injury while hanging a door.  
X-ray studies showed spurring at L4 and L5, but with no other 
abnormalities.  The report shows that the veteran was 
diagnosed with low back strain and spine arthritis.

On file is an October 1991 statement by William L. Bristol, 
M.D., which notes that the veteran, on evaluation, exhibited 
marked limitation of range of left shoulder motion, with 
severe pain and an inability to raise the shoulder above the 
horizontal plane without marked weakness and pain.

On file is the report of a Computed Tomography (CT) study of 
the veteran's lumbar spine dated in March 1992.  The CT study 
disclosed the presence of mild bulging of the disc 
posteriorly at L4-L5 with associated facet arthritis and very 
mild slippage anteriorly of L4 on L5.

On VA examination in April 1992, the veteran exhibited 
substantially full to full range of shoulder motion, and 
normal range of elbow, wrist and hand motion.

On file are private medical records from Dr. Bristol for 
January 1993 to October 1993.  The records document 
complaints of low back pain and show that the veteran's 
complaints were attributed to degenerative joint and disc 
disease.  CT study of the lumbar spine in June 1993 revealed 
the presence of several lumbar abnormalities, including some 
which were consistent with a small herniated nucleus 
pulposus.  The records also document treatment for shoulder 
problems, for which the veteran's primary complaint was pain.

In a December 1993 statement, Dr. Bristol indicated that, on 
examination, the veteran exhibited a marked decrease of 
bilateral shoulder motion with an inability to raise his 
shoulders above the horizontal plane without marked weakness 
and severe pain.

On file are records from the Social Security Administration 
(SSA) which include the report of a February 1994 examination 
of the veteran.  The veteran reported at that time that he 
began experiencing low back pain following a fall at work in 
1991.  Following physical examination, the examiner 
essentially concluded that the veteran's lower back was 
normal, clinically.  With respect to the veteran's upper 
extremities, physical examination disclosed that the veteran 
retained full use of his hands, with intact grip strength.  
Range of shoulder motion testing, bilaterally, disclosed that 
the veteran retained substantially full range of motion.  The 
examiner concluded that the veteran had no significant loss 
of muscle strength, and that he manifested normal arm and 
hand function.

The veteran was afforded a VA examination in March 1994, at 
which time physical examination disclosed that the veteran's 
left elbow, wrist and hand had normal range of motion and 
strength with good dexterity and a normal fist.  The veteran 
also had normal range of left thumb motion, with good 
strength and dexterity.

In a July 1994 statement, Dr. Bristol stated that the veteran 
had suffered a back injury at work when he slipped while 
painting, that the incident resulted in a herniated disc, and 
that the accident occurred because of the veteran's service-
connected shoulder disabilities.  In a July 1994 statement, 
the veteran elaborated by indicating that he was hanging a 
door in June 1990 when his arm and shoulder gave way, 
resulting in a back injury.

The veteran was afforded a VA examination in September 1994, 
at which time he reported that he injured his back while 
working in construction when he tried to hold concrete and 
marble.  He reported that he also fell in 1989 while holding 
onto a lift, causing a ruptured disc; he indicated that he 
returned to work four months after this incident.  X-ray 
studies purportedly showed degenerative changes with slight 
narrowing at L4-L5 and with hypertrophic alterations in L1-
L5.  The veteran was diagnosed with osteoarthritis of the 
lumbar spine, and the examiner concluded that there was no 
relationship between the veteran's low back disability and 
his service-connected shoulder and arm disabilities.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1995, at which time he testified that he 
had no upper extremity strength and that he had injured his 
back while working as a laborer.  He explained that the 
injury occurred when he was unable to maintain a hold on a 
door in 1990, causing him to fall.  He testified that he 
reinjured his back in 1992 when shoulder pain caused him to 
release his hold on a pipe he was using for balance, causing 
him to fall.  The veteran indicated that he was informed that 
he had sustained a ruptured disc from his falls.  He also 
testified that his physician friends had told him that his 
service-connected disabilities could have caused his back 
disability.

The veteran was afforded a VA examination in April 1998, at 
which time the examiner, on review of the claims file, 
described Dr. Bristol's December 1993 statement as 
embellished.  The examiner noted that the veteran reported 
that he had retired and received SSA benefits because of his 
low back problems.  On physical examination the veteran was 
able to disrobe without difficulty.  X-ray studies of the 
lumbosacral spine documented the presence of several 
abnormalities.  The examiner concluded that the veteran had 
evidence of spinal stenosis without evidence of any ruptured 
disc or neurovascular problems.  The examiner specifically 
opined that the veteran's low back disability was not caused 
or aggravated by his service-connected shoulder injuries.

The veteran was afforded a VA examination in April 2000, at 
which time he reported that he developed back pain after 
falling from a scaffold.  Following physical examination of 
the lower back, the veteran was diagnosed with degenerative 
disc disease of the lower lumbar spine.  The examiner 
concluded that the veteran's low back disability was 
independent of his right and left shoulder disabilities. 


Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown , 7 
Vet. App. 439, 448 (1995) (en banc).

Although the veteran contends that pain and weakness from his 
service-connected right shoulder and left arm disabilities 
caused him to fall on at least two occasions, leading to his 
current low back disability, his statements and testimony are 
unsupported by any contemporary evidence.  In this regard the 
Board notes that the veteran did not report any involvement 
of right or left upper extremity pain or weakness to his 
employer in June 1990 when describing the circumstances of 
his low back injury at that time.  Contemporary treatment 
records are similarly devoid of any reference to involvement 
of the veteran's service-connected upper extremity 
disabilities in relation to his low back injuries.  The Board 
notes that, with respect to the other falls alleged by the 
veteran, there is also no contemporary corroborating evidence 
from either witnesses, or as reflected in treatment reports, 
supportive of the involvement of the veteran's upper 
extremity disabilities.  Indeed, the evidence on file is 
entirely negative for any reference to the involvement of the 
veteran's upper extremity disabilities to his falls at work 
until 1994, simultaneous with the submission of the instant 
claim.  In essence, the veteran's statements and testimony to 
the effect that his low back-injuring falls at work were 
related to pain and weakness associated with his service-
connected right shoulder and left arm disabilities are self 
serving.  As they are also uncorroborated by any contemporary 
evidence, the Board concludes that the veteran's statements 
and testimony concerning the relationship of his falls at 
work and his service-connected disabilities lack credibility.

Although the record contains a medical opinion supportive of 
the veteran's contention that upper extremity pain and 
weakness caused him to fall at work, leading to his current 
low back disability, this opinion is clearly based upon 
history provided by the veteran since the record contains no 
corroborative evidence from either witnesses to any alleged 
falling incidents, or contemporary treatment records.  
Therefore, this opinion is of no probative value unless the 
statements of the veteran concerning the incidents are found 
to be credible.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (an opinion based upon an inaccurate factual premise 
has no probative value).  As discussed above, the Board has 
found the veteran's statements and testimony to the effect 
that right shoulder and left arm pain and weakness caused him 
to fall and injure his back on several occasions, to lack 
credibility.  Moreover, the Board notes that following Dr. 
Bristol's July 1994 opinion, the veteran was afforded VA 
examinations in September 1994, April 1998 and April 2000, at 
which time each examiner concluded, after considering the 
veteran's contentions and following examination of the 
veteran, that there was in fact no etiological relationship 
between the veteran's service-connected right shoulder and 
left arm disabilities and his current low back disability.

Therefore, the Board concludes that the preponderance of the 
evidence establishes that the veteran's low back disability 
was not caused or chronically worsened by his service-
connected residuals of shell fragment wounds of the right 
shoulder and residuals of gunshot wounds of the left arm.  
Application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
II.  Increased ratings

The Board notes that service connection for impingement 
syndrome involving both shoulders was denied in an August 
2000 rating decision.  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski , 1 Vet. App. 308, 312-313 
(1991).  

In the present case, the Board notes that the RO evaluated 
the veteran's claims under the previous regulations in its 
rating decision of June 1994.  The March 1995 Statement of 
the Case and December 1995 Supplemental Statement of the Case 
also referred to the regulations then in effect.  
Supplemental statements of the case in September 1998 and 
thereafter considered the veteran's claim under the new 
schedular criteria.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of shell fragment wounds 
of the right shoulder and residuals of gunshot wounds of the 
left arm.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to these disabilities, except as described below.   

Factual background

Service medical records document that the veteran sustained a 
penetrating right shoulder wound with a retained foreign body 
in March 1952; the wound was debrided.  X-ray studies in 
March 1952 showed diastasis of the acromioclavicular joint, 
and elevation and enlargement of the acromical end of the 
clavicle.  The studies also showed the presence of an osseous 
opacity within the joint space.  Additional X-ray studies 
demonstrated chip fractures involving the acromical end of 
the right clavicle at the acromioclavicular joint; the 
fragments were noted to be in good position.  The presence of 
metallic foreign bodies was also noted in the right shoulder 
region.  The records reflect that the veteran was 
hospitalized for his injuries until April 1952.  During 
hospitalization, the veteran developed a slightly purulent 
discharge from his right shoulder wound, but the wound was 
not considered extensive enough to warrant closure.  Later in 
April 1952, the veteran's shell fragment wound was considered 
well healed, the veteran demonstrated good range of upper 
extremity motion, and the veteran was consequently returned 
to duty less than one month after his admission for treatment 
of the wound.

With respect to the veteran's left arm, service medical 
records show that the veteran sustained a compound open 
comminuted fracture of the left humerus in the mid shaft from 
small arms fire, with no artery or nerve involvement.  He 
also received a penetrating wound to his left upper arm and 
shoulder region without any nerve or artery involvement.  The 
wounds were debrided, and while the veteran developed a short 
term fever, no infection was noted.  The records show that 
the veteran was treated from June 1952 to January 1953 for 
the above injuries.  Throughout his hospitalization, X-ray 
studies of the left upper extremity showed that the union of 
his fracture became increasingly secure, although not 
complete, with satisfactory alignment.  By July 1952, the 
veteran had normal motion of the left shoulder and elbow.  
However, he refractured his left arm during that month, and 
required a cast until September 1952; once the cast was 
removed, the veteran exhibited normal range of left shoulder 
and elbow motion.  By December 1952, the veteran's injuries 
were considered clinically well healed.

In January 1953, the veteran again refractured his left 
humerus after falling on ice.  The fracture was reduced with 
a cast.  By the latter part of February 1953, the veteran's 
range of left shoulder motion was considered complete, and 
his range of elbow motion almost complete; the humerus was 
considered clinically solid, and the veteran was placed on 
profile for 3 months.  The veteran's examination for 
discharge disclosed the presence of scars associated with the 
veteran's injuries.

On file is the report of a July 1953 VA examination, at which 
time the veteran complained of bilateral arm and right 
shoulder aching.  He reported that he was right-handed.  He 
also indicated that he was currently working as a tile helper 
and reported that his shoulder pain slowed him at work.  
Physical examination disclosed deformity of the right 
acromioclavicular joint.  The veteran had full range of right 
shoulder motion, but did complain of pain.  Examination of 
the left arm showed that one of the veteran's residual scars 
was sensitive and adherent.  The referenced scar was 
contracted and the veteran had difficulty raising his left 
arm over his head.  The left arm was considerably weaker than 
the right to testing.  X-ray studies of the right shoulder 
showed the presence of an ununited fracture involving the 
lateral aspect of the clavicle, with widening of the 
acromioclavicular joint.  The studies also showed the 
presence of a metallic fragment within the soft tissues of 
the shoulder joint.  X-ray studies of the distal half of the 
left humerus showed a healed comminuted fracture involving 
the mid shaft of the humerus, with many extremely small 
metallic fragments present within the bone and soft tissue at 
the fracture region; position and alignment were described as 
good.

On file is an Application for Hospital Treatment or 
Domiciliary Care dated in January 1954.  The application 
documents the veteran's complaints of right shoulder pain and 
indicates that physical examination revealed that the right 
shoulder was painful to manipulation with some restriction of 
motion.  X-ray studies of the right shoulder revealed a 
rounded, irregular metallic foreign body located in the right 
shoulder region just below the inferior rim of the glenoid 
fossa.  The epiphysis was fused partially to the inferior 
surface of the distal end of the clavicle.  The clavicle was 
displaced superiorly as evidence of some residual 
acromioclavicular separation.  The veteran was diagnosed with 
residuals of a gunshot wound of the right shoulder.

In an April 1983 statement, the veteran reported experiencing 
achiness in both shoulders and weakness in both arms.  He 
also reported that his ability to lift objects was restricted 
to the point where he was induced to change employment from a 
tile setter to maintenance work, where he earned less money.
 
On file is the report of a May 1983 VA examination, at which 
time the veteran reported that weakness in his shoulder had 
caused him to change his employment.  He reported that while 
he had earned $2,500 each month as a tile mechanic, he 
currently earned $1,100 each month in light maintenance.  
Physical examination documented that the veteran evidenced 
normal range of elbow, wrist and hand motion.  Range of right 
shoulder motion testing disclosed flexion to 170 degrees, 
abduction to 180 degrees, internal rotation to 90 degrees, 
and external rotation to 90 degrees.  Range of left shoulder 
motion testing disclosed flexion to 160 degrees, abduction to 
180 degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  X-ray studies of the right shoulder 
showed a rounded metallic density superimposed over the upper 
mid portion of the upper arm.  X-ray studies of the left 
shoulder were unremarkable.  X-ray studies of the left arm 
showed moderate deformity of the middle third of the humerus, 
with minimal to moderate overriding of the segments and 
consequent shortening of the arm.  The veteran was diagnosed 
with scar and shell fragment wound right shoulder involving 
Muscle Group III with retained foreign body; with scar and 
gunshot wound of the left arm involving Muscle Groups III and 
IV, and of the left axilla involving Muscle Group III, with 
minimal decrease in flexion of left shoulder; and with 
history of fracture and refracture of left humerus with 
residual deformity and shortening of humerus.

In a December 1983 statement, William H. McGill, D.O., 
reported that the veteran complained of experiencing pain 
when performing several activities requiring the use of his 
upper extremities.  The veteran reported experiencing 
intermittent right thumb pain with diminished grasp and pinch 
and loss of strength, and also diminished fine coordination 
with use of the thumb.  Physical examination disclosed that 
the veteran retained full bilateral range of shoulder 
flexion, extension, abduction, internal rotation and external 
rotation, although he exhibited pain in all ranges of motion 
except for internal rotation.  The veteran had normal range 
of elbow and wrist motion, bilaterally.  Hand grip was 
diminished on the left.  Deep tendon reflexes and sensation 
were preserved in the upper extremities, except for 
hypesthesia involving the left upper extremity, and lateral 
pinch was normal, bilaterally.  X-ray studies of the right 
shoulder showed a smooth humeral head with an opacity in the 
medial aspect of the inferior shoulder joint area, as well as 
an increase in soft tissue density.  X-ray studies of the 
left humerus showed an old healed midshaft fracture with 
flattening of the humeral head, as well as an increase in 
soft tissue density.  Dr. McGill diagnosed the veteran with 
capsulitis of the shoulder joints with residual foreign body 
opacity noted in the left axillae and increased density of 
the soft tissue of the shaft of the right humerus area 
laterally.  Dr. McGill concluded that the veteran's 
disabilities were progressive and noted that the veteran had 
diminished upper extremity strength and endurance, and that 
while he was able to perform his activities of daily living, 
he was unable to perform his prior duties as a tile setter, 
resulting in a lesser paying position as a maintenance man.

In a January 1984 statement, Dr. McGill noted that the 
veteran complained of right upper extremity weakness and 
concluded that the right shoulder injury was severe.  He 
noted that the veteran exhibited pain in virtually every 
range of right shoulder motion, and that he manifested loss 
of thenar musculature mass in the right hand, consistent with 
diminished right upper extremity strength.  Dr. McGill noted 
that the veteran's left shoulder joint was also severely 
disabled, and that the veteran demonstrated pain with range 
of motion testing of that joint.  Dr. McGill noted that the 
veteran's disabilities had resulted in decreased strength, 
loss of grasp and pinch, and diminished fine coordination of 
his upper extremities.

On file are private medical records for July 1985 to October 
1991 which document complaints of bilateral shoulder pain and 
arm weakness and show that the veteran did demonstrate some 
upper extremity weakness.  X-ray studies of the right 
shoulder showed a metallic density projecting over the 
proximal humerus; no fracture or dislocation, or any bone or 
joint abnormality, was identified.  X-ray studies of the left 
shoulder showed no abnormality.  The treatment records also 
document treatment for other nonservice-connected 
disabilities including cardiovascular disease and chronic 
obstructive pulmonary disease.

On file is an October 1991 statement by William L. Bristol, 
M.D.  Dr. Bristol indicated that the veteran complained of 
bilateral shoulder pain and arm weakness impacting his 
ability to work.  Physical examination disclosed the presence 
of marked limitation of left shoulder motion with severe pain 
on shoulder abduction; the veteran was unable to raise his 
shoulder above the horizontal plane without marked weakness 
and pain.  Following physical examination of the veteran, Dr. 
Bristol concluded that the veteran was severely disabled 
secondary to service-connected disability.  He noted that the 
veteran was currently employed in the construction industry, 
which involved heavy lifting, but that the veteran was unable 
to perform his duties adequately.

The veteran was afforded a VA examination in April 1992, at 
which time he reported, in essence, that his service-
connected disabilities had rendered him unable to work in the 
ceramic tile trade, forcing him to obtain less remunerative 
employment in 1980; he reported that he currently earned 
$2,400 each month.    Physical examination disclosed the 
presence of normal elbow, wrist and hand motion, bilaterally.  
Range of right shoulder motion testing disclosed flexion to 
180 degrees, abduction to 180 degrees, internal rotation to 
90 degrees and external rotation to 90 degrees.  Range of 
left shoulder motion disclosed flexion to 140 degrees, 
abduction to 180 degrees, internal rotation to 90 degrees, 
and external rotation to 90 degrees.  X-ray studies of the 
shoulders showed minimal narrowing of the acromioclavicular 
joints, without evidence of a fracture or dislocation, or any 
osteoblastic or lytic lesion; a small foreign body projecting 
over the right humerus was noted.  X-ray studies of the left 
humerus showed an old healed deformity of the mid portion of 
the humerus, with no evidence of dislocation or osteoblastic 
or osteolytic lesions. The veteran was diagnosed with scar 
and shell fragment wound of the right shoulder involving 
Muscle Group III; with scar and gunshot wound of the left 
axilla and arm involving Muscle Groups III and V; with healed 
fracture with deformity of middle third of humerus; and with 
bilateral shoulder mild degenerative joint disease. 

In a December 1993 statement, Dr. Bristol indicated that he 
recently examined the veteran for complaints of severe 
shoulder pain.  Physical examination disclosed  that the 
veteran was unable to raise his shoulders above the 
horizontal plane without marked weakness and severe pain.  
There was a marked decrease in left shoulder motion with 
severe pain on adduction.  The right shoulder also was 
painful and markedly weak on range of motion testing, but the 
veteran's left shoulder was considered markedly worse than 
the right.  Dr. Bristol concluded that in light of the 
severity of the veteran's symptoms of pain, weakness and 
limitation of range of shoulder motion, the veteran was 
severely disabled.  He noted that while the veteran was 
currently employed in the construction industry, this 
required heavy lifting, and the veteran was therefore unable 
to perform his occupational duties.  In a July 1994 
statement, Dr. Bristol added that the veteran was severely 
limited in all activities, including sports hobbies.

On file are records from the SSA, including the report of a 
February 1994 examination of the veteran.  At that time, the 
veteran reported that he had stopped working secondary to 
shoulder pain.  His current complaints included shoulder pain 
and stiffness, as well as decreased strength in the right 
upper extremity.  He contended that he was unable to lift 
more than 9 pounds.  Physical examination disclosed that the 
veteran retained full use of his hands, and that his grip 
strength was intact.  There was some bony deformity of the 
mid shaft of the left humerus, but he exhibited normal right 
upper extremity strength and evidenced no difficulty in 
getting on or off of the examining table.  Range of shoulder 
motion testing, bilaterally, disclosed abduction to 130 
degrees, adduction to 30 degrees, forward elevation to 150 
degrees, internal rotation to 40 degrees, and external 
rotation to 90 degrees; with the exception of abduction of 
the shoulder, the examiner considered the veteran's range of 
shoulder motion to be normal.  Neurological examination was 
negative for any abnormalities.  X-ray studies of the left 
shoulder showed that the veteran's acromioclavicular joint 
was mildly narrowed, with slight marginal sclerosis as well 
as spur formation.  There was also a small, irregular 
metallic density adjacent to the inferomedial surface of the 
right humeral head.  X-ray studies of the left shoulder 
showed considerable deformity of the mid shaft of the left 
humerus, with no acute traumatic or other intrinsic osseous 
abnormalities.  The acromioclavicular joint was mildly 
narrowed, and there was slight marginal sclerosis as well as 
spur formation.  The examiner concluded that the veteran 
exhibited no significant loss of muscle strength, and that he 
had normal arm and hand function.

On file are private medical records from Dr. Bristol for 
January 1993 to October 1993, which show that Dr. Bristol 
wrote, in October 1993, that the veteran was unable to work 
secondary to shoulder pain; he diagnosed degenerative joint 
disease.  The records otherwise show occasional treatment for 
shoulder problems, for which the veteran's primary complaint 
was pain.

On VA examination in March 1994, physical examination of the 
veteran disclosed that the scars associated with his shell 
fragment and gunshot wounds in service were well healed and 
nonadhesive, without depression indicative of muscle injury.  
Examination of the left elbow, wrist and hand disclosed 
normal range of motion and strength, with good dexterity and 
a normal fist.  X-ray studies of the right shoulder showed 
the presence of metallic foreign bodies projecting over the 
proximal portion of the right humerus, as well as 
degenerative changes involving the lateral aspect of the 
humeral head and  acromioclavicular joint.  X-ray studies of 
the left humerus showed an old elongated fracture with 
multiple punctate opaque densities.  The veteran was 
diagnosed with shell fragment wound over the right scapula, 
osteoarthritis of the right shoulder with a soft tissue 
metallic foreign body, and status post fracture of the left 
humerus with retained shell fragment.

The veteran was afforded a hearing before a hearing officer 
at the RO in March 1995, at which time he presented testimony 
concerning the circumstances of his shell fragment wounds in 
service.  He testified that his upper extremity disabilities 
had interfered with his past employment and that he was 
informed by a physician that he had to retire at least in 
part because of his service-connected shoulder disabilities.  
He averred that he currently had no upper extremity strength 
and that because of shoulder pain, he could not lift his 
right hand or left arm over his head.  He indicated that he 
used Tylenol occasionally for his pain.  The veteran 
testified that he had only completed the 11th grade, and was 
unable to read or write, and that his only job had been as a 
laborer.  He reported that he was currently unemployed and 
had no skills, and that he had stopped working after he 
reached the retirement age for receiving benefits from SSA.  
He indicated that he had never worked more than 40 hours in a 
week because of his shoulder disabilities.

On file are VA treatment reports for January 1998 to February 
1999 which document the veteran's complaints of bilateral 
shoulder pain and stiffness.  Range of right upper extremity 
motion was to 110 degrees, and range of left upper extremity 
motion was to 100 degrees.  Manual muscle testing of the 
right upper extremity disclosed strength of 4+/5, and on the 
left upper extremity of 4-/5.  Sensation was intact in both 
upper extremities, except for the left thumb.  The treatment 
reports also show that the veteran was able to elevate his 
left shoulder to 90 degrees, and to laterally and externally 
rotate that joint to 90 degrees.

The veteran was afforded a VA examination in April 1998, at 
which time the examiner, after reviewing Dr. Bristol's 
December 1993 statement, described that particular statement 
as embellished.  The veteran reported that he had experienced 
difficulty keeping up at work in the past primarily because 
of his left upper extremity disability.  The veteran's 
current complaints included intermittent radicular or 
impingement-like symptoms.  

On physical examination the veteran was able to disrobe 
without difficulty.  The veteran's sternoclavicular joints 
were considered normal.  The veteran's acromioclavicular 
joints were large, arthritic, impinged and prominent.  Range 
of right shoulder motion testing disclosed abduction to 160 
degrees, flexion to 160 degrees, extension to 30 degrees, 
internal rotation to 75 degrees, and external rotation to 75 
degrees.  Slap test was normal, without any apprehension.  
There was evidence of impingement syndrome and some muscle 
wasting, but no evidence of tendinitis.  Examination of the 
right arm, elbow, forearm, wrist and hand was negative.  With 
respect to the left shoulder, range of motion testing 
disclosed abduction to 145 degrees, flexion to 145 degrees, 
extension to 35 degrees, internal rotation to 70 degrees, and 
external rotation to 75 degrees.  There was evidence of 
impingement syndrome and rotator cuff abnormality.  Slap test 
was negative.  The veteran evidenced mild shoulder wasting as 
well as slight grating in the subscapular region.  The left 
elbow, arm and forearm were normal to examination.  No 
evidence of neurovascular injury was identified.  

X-ray studies of the right shoulder showed early degenerative 
changes of the proximal humeral head near a shrapnel 
fragment, as well as severe degenerative arthritis of the 
acromioclavicular joint and impingement syndrome.  X-ray 
studies of the left shoulder disclosed degenerative joint 
disease in the acromioclavicular joint with partial rotator 
cuff tear.  X-ray studies of the left elbow, forearm, wrist 
and hand were normal except for a small fragment located on 
the volar surface of the metacarpal of the thumb.  

The examiner noted that the veteran's disabilities were 
somewhat disabling and that he experienced occasional flare 
ups.  The examiner was unable, however, to comment on any 
limitation of range of shoulder motion during flare ups.  The 
examiner concluded that the veteran was employable.

On VA examination in April 2000, the veteran reported that he 
had been a professional football player prior to service, but 
that his shoulder disabilities had precluded this occupation.  
He also reported that he experienced difficulty in bowling or 
playing golf.  Physical examination disclosed that the 
veteran's shoulders were symmetrical.  His shoulder contour 
was normal, bilaterally, and there was no deformity or muscle 
atrophy.  He complained of tenderness to palpation on the 
right and left side.  

Range of right shoulder motion disclosed abduction to 165 
degrees with pain, forward flexion to 145 degrees and 
external rotation to 70 degrees without pain, and internal 
rotation to 70 degrees with pain.  Range of left shoulder 
motion testing disclosed abduction to 140 degrees with pain, 
forward flexion to 120 degrees, external rotation to 60 
degrees, and internal rotation to 80 degrees.  No evidence of 
neurological deficiency in the right or left upper extremity 
was identified.  The veteran's left humerus was normally 
aligned with minor rotational change, the bone was not tender 
and there was no deformity.  The veteran's right and left 
upper extremity scars were described as nontender and 
nonadhesive.  Left elbow motion was full without any pain, 
and with satisfactory power.  

X-ray studies of the right shoulder showed arthritis of the 
acromioclavicular joint, but no arthritis of the glenohumeral 
joint.  A metallic foreign body was noted in the soft tissue, 
without any damage to the humeral head.  X-ray studies of the 
left shoulder showed mild acromioclavicular arthritis.  X-ray 
studies of the left humerus showed a healed comminuted 
fracture of the shaft of the humerus in good position.  

The veteran was diagnosed as status post shrapnel injury of 
the right shoulder with only residual of a scar and one 
metallic foreign body in the soft tissue of the right 
shoulder; with healed comminuted fracture of the left humerus 
in satisfactory position; with limited motion of the left 
shoulder with discomfort and pain, but with no neurovascular 
damage; and with mild bilateral acromioclavicular arthritis.  
No functional impairment was identified.  The examiner 
concluded, in essence, that the veteran's service-connected 
disabilities did not render him unemployable.


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Prior to July 3, 1997, 38 C.F.R. § 4.55 provided that muscle 
injuries in the same anatomical region, such as the shoulder 
girdle and arm, will not be combined, but instead, the rating 
for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a) (1997).  On 
and after July 3, 1997, 38 C.F.R. § 4.55 provides that for 
compensable muscle group injuries which are in the same 
anatomical region but which do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2000).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose the 
presence of a minimum scar, and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle groups involved 
compared with the sound side must demonstrate positive 
evidence of marked or moderately severe loss.  With a severe 
muscle disability, there are extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, with soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 4.56 
(1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(2000). 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


A.  Right Shoulder

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1953.  Service connection for 
residuals of shell fragment wounds of the right shoulder, 
Muscle Group III, with retained foreign body was granted in 
July 1953, evaluated as 30 percent disabling.  This 
evaluation has remained in effect since that time.  

The May 1983 and April 1992 VA examiners identified the shell 
fragment wounds of the right shoulder as involving the 
muscles of Muscle Group III.  Those muscles include the 
pectoralis major I (clavicular) and the deltoid, and control 
the elevation and abduction of arm to level of shoulder, and 
act with the muscles of Muscle Group II in forward and 
backward swing of the arm.  Under Diagnostic Code 5303, a 
noncompensable rating is warranted for slight disability of 
the Group III muscles of the dominant extremity, and a 20 
percent rating is warranted for moderate disability of the 
Group III muscles of the dominant extremity.  A 30 percent 
evaluation is warranted for moderately severe disability, and 
a 40 percent rating is appropriate for severe disability of 
the Group III muscles of the dominant extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.

Alternatively, a 30 percent evaluation is warranted for 
limitation of motion of the dominant arm midway between the 
side and shoulder level, and a 40 percent evaluation is 
warranted for limitation of motion of the major arm to 25 
degrees from side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
A 30 percent evaluation is warranted for recurrent 
dislocation of the humerus at the scapulohumeral joint of the 
dominant extremity with frequent episodes and guarding of all 
arm movements.  A 50 percent evaluation is warranted for 
fibrous union of the humerus, a 60 percent rating is 
warranted for nonunion of the humerus, and an 80 percent 
rating is warranted for loss of head of the humerus of the 
dominant extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2000).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injury is moderately severe in nature, rather 
than severe.  The evidence shows that the veteran is right-
handed, that he sustained shell fragment wounds in service 
involving some muscle damage and requiring debridement, and 
that he still retains a shell fragment in his shoulder 
region.  Service medical records show, however, that the 
veteran's wounds were not considered extensive enough to 
require closure, and that, while he developed some purulence 
at the wound site, there is no evidence of treatment for 
prolonged infection, the veteran underwent less than one 
month of hospitalization, and service medical records are 
negative for any further treatment of his right shoulder 
injury following his period of hospitalization.  

Moreover, while the veteran has consistently complained since 
1953 of right shoulder weakness, and indeed has demonstrated 
some measure of diminished strength on clinical examination, 
treatment records and VA examination reports on file are 
consistently negative for any evidence of significant loss of 
deep fascia, muscle substance or normal firm resistance, or 
sloughing of soft parts or intermuscular scarring.  Indeed, 
according to VA treatment records, the veteran demonstrated 
significant right shoulder strength as recently as 1998.  The 
Board acknowledges that Drs. Bristol and McGill have 
concluded that the veteran evidences extensive weakness of 
the right upper extremity, but points out that these 
conclusions have not been supported by recent VA examinations 
of the veteran's disability.  Indeed, the April 1998 examiner 
referred to Dr. Bristol's conclusions as embellished.  The 
Board notes that the veteran has evidence of impingement 
syndrome associated with his shoulder, but points out that 
service connection is not currently in effect for the 
referenced disorder.  Nor is there otherwise any evidence of 
any nerve damage associated with the veteran's right shoulder 
disability.

In light of the above, the Board concludes that the veteran's 
muscle group injury is more accurately characterized as 
moderately severe in nature than severe, under either the old 
or the new criteria for rating muscle injuries. 

With respect to alternative bases for a rating greater than 
30 percent, although the veteran has right shoulder arthritis 
and has demonstrated some loss of right shoulder motion, with 
his disability described as somewhat disabling by the April 
1998 VA examiner, even with consideration of the veteran's 
complaints of pain, weakness and fatigability, the veteran 
clearly retains substantial motion of his right shoulder.  
Indeed, on examination the veteran has consistently 
demonstrated flexion to at least 150 degrees, extension to at 
least 30 degrees, abduction to at least 130 degrees, 
adduction to at least 30 degrees, internal rotation to at 
least 40 degrees and external rotation to at least 75 
degrees.  See 38 C.F.R. § 4.71, Plate I.  The criteria for a 
rating greater than 30 percent for limitation of motion of 
the dominant shoulder, which require limitation to 25 degrees 
from the side, are therefore clearly not met.  The veteran's 
complaints concerning the extreme weakness of his right arm 
have been considered, but when all of the evidence is 
considered, there simply is no reasonable support for a 
finding that the limitation of motion of the veteran's right 
shoulder more nearly approximates the criteria for a 40 
percent evaluation than the criteria for a 30 percent 
evaluation.

Although X-ray studies in July 1953 showed the presence of an 
ununited fracture of the right humerus, subsequent X-ray 
studies were negative for any evidence that the fracture 
remains ununited, or for any evidence of fibroid union, 
nonunion, or loss of head of the right humerus.  Therefore, 
an evaluation in excess of 30 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5202 is not warranted.

In sum, as the evidence demonstrates that the muscle group 
injuries resulting from the shell fragment wounds to the 
veteran's right shoulder in service are not more than 
moderately severe in nature, and as the veteran's right 
shoulder abduction and flexion are to at least 130 degrees, 
the Board concludes that the veteran's right shoulder 
disability does not more nearly approximate the criteria for 
a rating greater than 30 percent.

Accordingly, an evaluation in excess of 30 percent for the 
residuals of shell fragment wounds of the veteran's right 
shoulder is not warranted.  38 C.F.R. § 4.7. 

The Board also notes that the veteran is not entitled to a 
separate 10 percent disability evaluation for scarring under 
Diagnostic Codes 7803 (poorly nourished scars with repeated 
ulceration) or 7804 (scars that are painful or tender on 
objective demonstration).  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  The clinical evidence of record does not 
indicate that the veteran manifests ulceration, pain, or 
tenderness of the right shoulder scars.  In addition, there 
is no evidence that the scars are productive of any 
functional impairment as to warrant application of Diagnostic 
Code 7805. 


B.  Left shoulder

Briefly, as was noted in the Introduction, the veteran's 
service ended in March 1953.  A rating decision dated in July 
1953 granted service connection for residuals of a shell 
fragment wound of the left humerus involving Muscle Group IV 
with retained foreign body; a 10 percent evaluation was 
assigned for this disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5304, effective March 21, 1953.  The July 
1953 rating decision also granted service connection for 
residuals of a shell fragment wound of the left axilla 
involving Muscle Group I; a 10 percent evaluation was also 
assigned for that disability under 38 C.F.R. § 4.73, 
Diagnostic Code 5301, effective March 21, 1953.  

In a December 1992 decision, the Director of VA's 
Compensation and Pension Service determined that the July 
1953 rating decision contained clear and unmistakable error 
in rating the veteran's left upper extremity muscle injuries 
under the diagnostic codes pertaining to injuries involving 
Muscle Groups I and IV, rather than under those provisions 
pertaining to Muscle Groups (MGs) III and VI, in separately 
rating the injuries in violation of 38 C.F.R. § 4.55(a), and 
in failing to rate the veteran's left upper extremity muscle 
injury as severe pursuant to 38 C.F.R. § 4.72.  The December 
1992 decision consequently assigned a single 30 percent 
rating for the veteran's left upper extremity muscle 
injuries, effective March 21, 1953, and described the 
veteran's combined disability as residuals of a gunshot wound 
of the left upper arm with fracture compound comminuted of 
the mid shaft of the humerus, rating the disability under 
38 C.F.R. § 4.73, Diagnostic Codes 5303 and 5306.  This 30 
percent evaluation has remained in effect since that time.

The May 1983 VA examiner identified the gunshot wounds of the 
veteran's left arm as involving the muscles of Muscle Groups 
III and IV, and the April 1992 VA examiner identified the 
gunshot wounds of the left arm as involving the muscles of 
MGs III and V.  The muscles in MG III include the pectoralis 
major I (clavicular) and the deltoid, and control the 
elevation and abduction of arm to level of shoulder, and act 
with the muscles of Muscle Group II in forward and backward 
swing of the arm.  Under Diagnostic Code 5303, a 
noncompensable rating is warranted for slight disability of 
the Group III muscles of the nondominant extremity, and a 20 
percent rating is warranted for moderate and for moderately 
severe disability of the Group III muscles of the nondominant 
extremity.  A 30 percent evaluation is warranted for severe 
disability of the Group III muscles of the nondominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303.

The muscles in MG IV include the supraspinatus, infraspinatus 
and teres minor, the subscapularis and the coracobrachialis, 
and control stabilization of the shoulder against injury in 
strong movements, holding the head of the humerus in the 
socket.  The MG IV muscles also control abduction and outward 
and inward rotation of the arm.  Under Diagnostic Code 5304, 
a noncompensable rating is warranted for slight disability of 
the Group IV muscles of the nondominant extremity, and a 10 
percent rating is warranted for moderate disability of the 
Group IV muscles of the nondominant extremity.  A 20 percent 
evaluation is warranted for moderately severe and for severe 
disability of the Group IV muscles of the nondominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5304.

The muscles in MG V include the biceps, brachialis and the 
brachioradialis, and control elbow supination and flexion of 
the elbow.  Under Diagnostic Code 5305, a noncompensable 
rating is warranted for slight disability of the Group V 
muscles of the nondominant extremity, and a 10 percent rating 
is warranted for moderate disability of the Group V muscles 
of the nondominant extremity.  A 20 percent evaluation is 
warranted for moderately severe disability of the Group V 
muscles of the nondominant extremity, and a 30 percent 
evaluation is appropriate for severe disability of the Group 
V muscles of the nondominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.

The muscles in MG VI include the triceps and the anconeus, 
and control extension of the elbow (long head of triceps is 
stabilizer of shoulder joint).  Under Diagnostic Code 5306, a 
noncompensable rating is warranted for slight disability of 
the Group VI muscles of the nondominant extremity, and a 10 
percent rating is warranted for moderate disability of the 
Group VI muscles of the nondominant extremity.  A 20 percent 
evaluation is warranted for moderately severe disability, and 
a 30 percent rating is appropriate for severe disability of 
the Group VI muscles of the nondominant extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5306.

A 30 percent evaluation is warranted for limitation of motion 
of the nondominant arm midway between the side and shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 
percent evaluation is warranted for recurrent dislocation of 
the humerus at the scapulohumeral joint of the nondominant 
extremity with infrequent episodes and guarding of movement 
only at shoulder level, or for frequent episodes and guarding 
of all arm movements.  A 40 percent evaluation is warranted 
for fibrous union of the humerus, a 50 percent rating is 
warranted for nonunion of the humerus, and a 70 percent 
rating is warranted for loss of head of the humerus of the 
nondominant extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2000).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. §  4.71a, Diagnostic Code 
5003.

The current 30 percent evaluation for the veteran's residuals 
of gunshot wounds of the left arm is the maximum evaluation 
available under Diagnostic Codes 5303, 5304, 5305 and 5306 
for severe muscle injuries involving MGs III, IV, V and VI.  
The veteran is also rated at the maximum evaluation for 
limitation of shoulder motion of the nondominant extremity 
under Diagnostic Code 5201.  While evaluations greater than 
30 percent are available for fibrous union, nonunion, and 
loss of head of the humerus of the nondominant extremity, the 
veteran does not contend, and the evidence clearly does not 
show, that the veteran's left shoulder disability involves 
any of those impairments.  

Moreover, the veteran does not allege any impairment 
affecting his left elbow, and has consistently demonstrated 
full range of left elbow motion on examinations after 
service; the provisions of 38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5206-5209 are therefore not for application.

Accordingly, as the veteran is currently rated at the maximum 
schedular evaluation for severe muscle injury involving 
Muscle Groups III, IV, V and VI, and for limitation in range 
of left shoulder motion, and as there is no evidence of 
fibrous union, nonunion or loss of head of the left humerus, 
the Board concludes that there is no basis for the assignment 
of an evaluation greater than 30 percent for the residuals of 
gunshot wounds of the left arm.  

The Board also notes that the veteran is not entitled to a 
separate 10 percent disability evaluation for scarring under 
Diagnostic Codes 7803 (poorly nourished scars with repeated 
ulceration) or 7804 (scars that are painful or tender on 
objective demonstration).  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  The clinical evidence of record does not 
indicate that the veteran manifests ulceration, pain, or 
tenderness of the left arm scars.  In addition, there is no 
evidence that the scars are productive of any functional 
impairment as to warrant application of Diagnostic Code 7805. 


C.  Extra-schedular consideration

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2000), since the veteran alleges that his 
service-connected right shoulder and left arm disabilities 
interfered with his former occupation as a manual laborer, 
leading eventually to his retirement.  The Board notes, 
however, that the currently assigned evaluations contemplate 
industrial impairment.  There is no evidence that the 
veteran's right shoulder and left arm disabilities have 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria.  Therefore, the Board must conclude 
that the average industrial impairment from the disabilities 
would not be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Total rating based on unemployability due to service-
connected disabilities

On his VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, dated in March 1994, 
the veteran reported that he was born in January 1932, that 
he had an 11th grade education and past training as a tile 
setter, that he last worked in January 1994, and that he had 
stopped working due to his service-connected disabilities.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2000).  For the purposes of determining 
whether the veteran has one disability rated as 40 percent or 
60 percent disabling, disabilities of one or both upper 
extremities will be considered as one disability.

The veteran's service-connected disabilities consist of his 
residuals of shell fragment wounds of the right shoulder, 
Muscle Group III, with retained foreign bodies, evaluated as 
30 percent disabling; residuals of gunshot wounds of the left 
arm, evaluated as 30 percent disabling; residuals of a shell 
fragment wound of the left thumb with retained foreign body, 
evaluated as 10 percent disabling; and residuals of a shell 
fragment wound of the chest, evaluated as noncompensably 
disabling, for a combined disability evaluation of 60 
percent.  As the veteran does not meet the minimum schedular 
requirements for a total rating based on unemployability, the 
Board must also conclude that a total rating based on 
unemployability is not warranted.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  However, the 
Board notes that, although the veteran has not been employed 
for a number of years, he admittedly retired at age 62 after 
working in the same occupation for over 12 years, and that he 
has not sought to work since that time.  Moreover, while Dr. 
Bristol concluded that the veteran's right and left upper 
extremity disabilities precluded him from working, his 
conclusion was not based on a review of the veteran's claims 
file or complete medical history, and it is unclear whether 
he even considered whether the veteran's service-connected 
disabilities rendered him unemployable even with respect to 
positions not requiring manual labor.  The Board acknowledges 
the veteran's contention that he is illiterate and does not 
possess the skills required to participate in a position 
which does not require manual labor, despite having achieved 
an 11th grade education, but points out that the record 
contains numerous written correspondences since 1953 which 
are signed by the veteran, and which appear to have been 
handwritten by the same individual; the veteran has never 
alleged that the written correspondences were prepared by 
another individual.  In addition, the record reflects that 
the veteran has several nonservice-connected disabilities, 
including his low back disorder, which clearly impact on his 
employability.  

In any event, even assuming that the veteran is illiterate 
and relatively unskilled, the veteran's April 1998 and April 
2000 examiners, after reviewing the evidence on file, both 
concluded that the veteran's service-connected disabilities 
did not render him unemployable.  Moreover, the evidence of 
record does not reflect frequent periods of hospitalization 
or otherwise indicate that the veteran's service-connected 
disabilities have resulted in an exceptional or unusual 
disability picture.  Accordingly, referral of the veteran's 
claim to the Director of the Compensation and Pension Service 
for extra-schedular consideration is not warranted.  


ORDER

Entitlement to service connection on a secondary basis for 
low back disability is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of shell fragment wounds of the right shoulder, Muscle Group 
III, with retained foreign bodies, is denied.






Entitlement to a rating in excess of 30 percent for residuals 
of gunshot wounds of the left arm is denied.

Entitlement to a total rating based on unemployability due to 
service-connected disabilities is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

